DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 13 is currently new.
Claims 1, 4, 11, and 12 are currently amended.

EXAMINER’S AMENDMENT
The application has been amended as follows: 
The Tile is amended as follows:
IMAGE PROCESSING REDUCING [

This application is in condition for allowance except for the presence of claims 3, & 5-10 directed to species non-elected without traverse.  Accordingly, claims 3, & 5-10 have been cancelled.

Allowable Subject Matter
Claims 1-2, 4, & 11-13 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-2, 4, & 11-13 are allowable over the prior art of record because none of the prior art of record teaches or fairly suggests an image processing apparatus comprising: circuitry configured to receive a designation of a to-be-corrected color that is a process color or a special color different from the process color and is to be corrected; identify, on the basis of the designation, a tone correction pattern, and generate rendering data of the tone correction pattern to be used for forming an image on a recording medium; obtain a standard value of the to-be-corrected color; and correct the to-be-corrected color on the basis of a difference between a color measuring result obtained from measuring a color of the image of the tone correction pattern formed on the recording medium and the standard value, wherein the image processing apparatus further comprises: a display unit, wherein the circuitry is further configured to cause the display unit to display, as choices of combinations for the to-be-corrected color, to select "CMYK" or "CMYK+Special color", and not to select a choice of only the special color, when a special color of a fluorescent color is used.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG Pub 2017/0247560 to Watanabe et al. provides an ink .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. WAIT, Esq. whose telephone number is (571)270-5976. The examiner can normally be reached Monday-Friday, 9:30- 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. WAIT, Esq.
Primary Examiner
Art Unit 2672



/CHRISTOPHER WAIT/Primary Examiner, Art Unit 2672